Citation Nr: 1627595	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-26 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to non service connected VA burial benefits, to include cremation reimbursement.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to June 1972.  The Veteran passed away in November 2012.  The appellant is the funeral director. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2015).  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid. 38 C.F.R. § 3.1600(a) .

If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710  or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703, admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720  for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) .

Claims for burial allowance may be executed by, among others: (i) the funeral director, if entire bill or any unpaid balance is unpaid; or (ii) the individual whose personal funds were used to pay burial, funeral, and transportation expenses. 38 C.F.R. § 3.1601(a)(1).

In November 2012, the appellant submitted a timely VA application for burial benefits and indicated that the total expense of the burial, funeral, and transportation was $803.83, and that it was paid in full by the Veteran's family.  The April 2013 VA administrative decision reflects that the claim was denied because the burial benefits had been paid in full by the Veteran's family, and that therefore, the proper claimant was the Veteran's family, not the funeral director.  

However, in supplemental documentation submitted by the appellant, along with an amended July 2014 VA application for burial benefits, the evidence shows that the total expense of the funeral, cremation, and transportation costs was $2,218.83, of which only $803.83 was paid by the Veteran's family.  Documentation of charges by the funeral home is of record.  The appellant asserts that the balance of $1,390 remains to be reimbursed by VA.  Specifically, that the Veteran was hospitalized at the VA Nor Cal Healthcare system upon his death, which the Board notes is reflected on the death certificate, and that transportation costs of the deceased Veteran are due to the appellant.  In addition, the appellant asserts that non service connected deaths after October 1, 2011, as in this case, provide for payment up to $700 toward funeral expenses, which the appellant asserts is in addition to the money already paid by the Veteran's family.    

In adjudicating the claim in both the April 2013 administrative decision and the May 2014 statement of the case, the RO based the denial of the claim solely on finding that the proper claimant for the $803.83 already paid was the Veteran's family.  However, the RO failed to adjudicate the claim with consideration of payment of the remaining balance under 38 C.F.R. §§ 3.1600(c) (burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility)) and 3.1601(a)(1)(claims for burial allowance may be executed by the funeral director, if entire bill or any balance is unpaid).  Thus, a remand is warranted for the RO to readjudicate the claim with consideration of all applicable legal authority in the first instance.
 
Accordingly, the case is REMANDED for the following action:

1.  After undertaking any necessary development, readjudicate the claim for non service-connected VA burial benefits, with consideration of all applicable legal authority, to include, but not limited to 38 C.F.R. §§ 3.1600(c) and 3.1601(a)(1).  

2.  If any benefit sought on appeal remains denied, furnish to the appellant a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




